Robinson, J.,
delivered the opinion of the Court.
This is an action to- recover damages for the refusal by the defendant’s agent, to allow the plaintiff to pass through the gate to the train, then about to leave the Calvert Station.
The plaintiff, a lime burner by trade, bought of the defendant’s agent around trip‘ticket from Texas Station to Baltimore, good for two days and paid therefor sixty-*215eight cents. The conductor on the train to Baltimore tore off the Baltimore coupon, and handed the return coupon back to the plaintiff. On the evening of the same day, the plaintiff exhibited the return coupon to the gateman, who after examining it and finding the date thereon illegible, even by the aid of a strong electric light, told the plaintiff, that the ticket was in bad condition, and that he could not make out the date, and refused to allow him to pass through to the train. The plaintiff insisted that it was in the same condition as when he got it from the ticket agent at Texas Station. This explanation, however, was not satisfactory, and after some words between the plaintiff and the gateman, the ticket was handed to a police officer then off duty at the station, who after examining it, said the “ date was rubbed out, and it looked as if it had been rubbed out on purpose.” The gateman then said “ this is what I told him.” The plaintiff still insisting upon his right to pass through; the gateman told him to take the ticket to the receiver’s office up stairs, and his endorsement would make it all right. The plaintiff started up stairs, but how far he got there is some conflict in the testimony. Be that as it may, in a very short time he returned, and said he could not find the receiver’s office, and demanded that he should be allowed to pass to the train, threatening at the same time to sue the company if the gateman refused. Thereupon the latter called the conductor of the train, and showing him the ticket, asked if he would honor it, to which he replied "No.” In a few minutes the train left, and the plaintiff' was obliged to remain in Baltimore till the next morning.
The defendant offered in evidence the following rule adopted by the defendant company in regard to defaced tickets: ''When outlawed or mutilated tickets, or tickets upon which the limit has expired, are presented p,t the gate, holders should be refused admittance to the trains, *216and referred to the ticket receiver for investigation of the case who will decide the matter.”
The defendant it is claimed has the right to pass rules and regulations in regard to the admission of passengers to its trains, and that if the return coupon was defaced, and the date thereon illegible when it was exhibited to the gateman, and the latter referred the plaintiff to the receiver for his endorsement of the ticket, and the plaintiff refused to take it to the receiver, then he is not entitled to recover in this action, even though the jury should find that the ticket was not in fact defaced or blurred by the act of the plaintiff,- and was in the same-condition as when he got it from the-defendant’s agent at Texas Station. To this we cannot agree. The defendant has the right no doubt to pass rules and regulations in regard to the admission of passengers to its trains, provided such rules are reasonable rules, and do not subject, the passenger to unnecessary inconvenience and annoyance. It may, for its protection, require passengers-to exhibit their tickets to the gateman in passing to the train, and the latter may in the exercise of his judgment refuse to allow one to pass through the gate on a defaced ticket. But in this, as in other like matters, the-defendant is responsible for the wrongful and injurious exercise of judgment on the part of its agents. .The gate, as the record shows, is opened a few minutes only before the train is to leave the station. And how long it would take the receiver to examine and pass upon the validity of a ticket referred to him, depends as he testifies upon the circumstances. He would be obliged to see whether he had the corresponding coupon, and this might involve the examination he says in some cases of a thousand tickets. And to hold that a passenger who has bought a ticket, and in good faith presents it to the gateman in the same condition as when he got it from the ticket agent, is obliged to go to the receiver’s office *217and get his endorsement, because its genuineness has been questioned by the gateman, would not only subject him to great inconvenience, but in many cases it would be impossible to get such endorsement in time to take the train. And besides, suppose the receiver refuses to endorse the ticket, it can hardly be contended that his judgment is binding and conclusive as against the passenger. At the same time we agree, that if the return coupon was so defaced by the act or negligence of the plaintiff as to make the date illegible, the gateman had the right to refuse to honor it, and to refuse to allow him to pass to the train, and for such refusal no action would lie.
On the other hand, if the ticket was so blurred or defaced at the time it was delivered to him by the ticket agent at Texas Station, and it was presented at the gate in the same condition as when he got it, and the gate-man refused to allow him to pass, the plaintiff being himself without fault, was under no obligation to get the endorsement of the ticket receiver, and for such wrongful refusal by the gateman the defendant is liable. So the defendant has no reason to complain of the plaintiff’s first prayer nor of the rejection of its second prayer.
And this brings us to the question in regard to the measure of damages, and the law in this respect is well settled. In the absence of malice, or wantonness or circumstances of aggravation, the plaintiff was entitled to recover such damages only as were the immediate and necessary consequences resulting from the wrongful act of the defendant ; that is to say, the expenses incurred by him, by reason of the defendant’s refusal to allow him to enter its car, the amount paid for another ticket, compensation for loss of time, hotel expenses, if any, incurred, and, in addition to these, inconvenience suffered by him, may be ground of damages if it is such a.s is capable of being ascertained and assessed at a money value. Baltimore and Ohio Railroad, Company vs. Carr, *21871 Md., 135. There was no error, therefore, in granting the defendant’s third prayer. The rule laid down in defendant’s second prayer, that in estimating the damages the jury should allow merely the sum of forty cents being the cost of a ticket from Baltimore to Texas Station, and the further sum of one dollar and fifty cents being the actual loss sustained by the plaintiff by absence from his business, is rather too narrow, and the prayer was properly refused. We cannot agree, however, with the Court below, that the facts set forth in plaintiff’s second prayer would justify the jury in finding that the refusal by the gateman to accept the return coupon and to allow the plaintiff to pass to the train, was made not merely in disregard of his rights, but with a ivanton or reckless indifference to such rights. Now what are these facts ? First, that in refusing to accept the return coupon, the gateman assigned as a reason for so doing that the date looked as if it had been rubbed out on purpose, and then that he referred the plaintiff to the ticket receiver, and that he returned saying he could not find the receiver’s office, and further that the gateman himself had time before the departure of the train and without neglecting his other duties to have reported the case to the receiver, and failed or refused so to do. ' We cannot agree that these facts in themselves would warrant the jury in finding that the gateman acted with a wanton or reckless indifference to the plaintiff's rights. He had no right, we agree, to use offensive or insulting language towards the plaintiff, and if he did, such conduct on his part would be evidence from which the jury would be justified in awarding exemplary or punitive damages. And we agree too, that in saying the date looked as if it had been rubbed out on purpose, such language may be construed as an insinuation, at least, that the date had been rubbed out by the plaintiff. But the plaintiff, it is clear, did not so understand it, nor *219did lie consider it offensive, for it seems to have made no impression upon him. On the contrary, it had entirely escaped his recollection, and the evidence in regard to it was brought out by the gateman himself, who says that after examining the ticket the police officer told the plaintiff it looked as if the date had been rubbed out on purpose, which, the witness added, is “the same thing I told him.” So it does not seem that the language was used, nor was it understood by the plaintiff as being used, in an offensive or insulting manner. Then, as to the refusal or neglect of the gateman to report the case to the receiver, the proof shows that it was his duty to stand at the gate until the departure of the train, and it would have been a breach of duty to have left the gate for this or any other like purpose. And there was error therefore in granting the plaintiff’s second and fourth prayers.
Nor can we agree, that these facts would warrant the jury in allowing not only such damages as they may find to have been the direct and immediate consequences of the defendant’s refusal to admit the plaintiff to its train, hut in addition thereto, such other damages as they may believe he has suffered in his person and feelings. The case of Phil., Wilm. and, Balto. R. R. Co. vs. Rice, 64 Md., 63, relied on in support of this instruction, differs widely from the case now before us. In Rice’s Case the plaintiff had purchased a round trip ticket from Wilmington to Philadelphia, and on the trip to Philadelphia the conductor by mistake cancelled the return coupon. Afterwards finding out his mistake, he attempted to correct it, by writing on the return coupon, “cancelled by mistake,” and handing it back to the plaintiff, said “I have fixed it all right now, you can ride on it.” The mistake, however, it seems was not corrected in accordance with the rules of the company, and when the plaintiff presented the coupon to the conductor on the train from Philadelphia to Wilmington, he refused to *220accept it, and demanded of the plaintiff that he should pay full fare on the return trip; this the plaintiff refused to do, and he was forcibly ejected from the car. He then brought an action of trespass vi et armis against the company, and, being wholly without fault, we said that if the servants of the company under such circumstances, laid their hands forcibly on the person of the plaintiff, and compelled him to leave the car, there was not merely a breach of contract on the part of the company, hut an unlawful interference with the person of the plaintiff, and an indignity to his feelings, for which an action will lie, and for which he is entitled to be compensated in damages. And this, too, even though the servants of the company acted without malice, and used such force only as was necessary. Such damages were not allowed as punitive damages, but as compensatory damages for the unlawful interference with the person of the plaintiff, and the indignity to which he was thus exposed in being forcibly ejected from the car. But the action in this case is for a breach of contract, and not an action of trespass vi et armis. It is not alleged nor is there any proof to show that the gateman used any force or violence, or interfered in any manner with the person of the plaintiff, and the rule laid down in Rice’s Case has no application to this case.
(Decided 8th June, 1892.)
There being error in granting the plaintiff’s second, fourth and fifth prayers, the judgment must be reversed, and new trial awarded.
Judgment reversed, and new trial awarded.